DETAILED ACTION

Response to Arguments
Acknowledgment is made of applicant's translation of a foreign priority to perfect the foreign priority filing date that antedates the Kobayashi reference.  Furthermore, Applicant’s arguments with respect to claim(s) 1 and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Du (“Du”) US PG-Pub 2014/0252306 in view of Noda (“Noda”) US PG-Pub 2011/0241639 and Kobayashi (“Kobayashi”) US PG-Pub 2016/0027809.
Du discloses in Figs. 2 and 3 a semiconductor device comprising: a transistor (221) comprising a first conductor (232), a second conductor (232), a third conductor (228) and an semiconductor (234) over a semiconductor substrate;  a first transistor element (221);  a second transistor (221); and a third transistor element (221).
Du does not teach an oxide semiconductor. However, Kobayashi teaches (¶[0005]) employing an oxide semiconductor substituting silicon-base material.
It would have been obvious to have selected the oxide semiconductor of Kobayashi for the silicon-base material of Du as a mere substitution of an art-recognized semiconductor material suitable for the intended use. (MPEP §2144.07).
The combined references of Du and Kobayashi fail to disclose diode element. However, Noda teaches (¶[0055]) employing diode-connected transistor instead of a transistor.
 Hence, substituting Du transistors with Noda’s diode-connected transistor would yield:
a first diode element (221);  a second diode element (221); and a third diode element (221), wherein charged charges in the transistor  move to the semiconductor substrate through the first diode element, the second  diode element, or the third diode element. 
It would have been obvious to have selected the transistor of the combined references for the diode-connected transistor of Noda as a mere substitution of an art-recognized switching element suitable for the intended use. (MPEP §2144.07).
Re claim 2, substituting Du fourth transistor 221 with Noda’s diode-connected transistor would yield:
wherein the fourth diode element is electrically connected to the semiconductor substrate (¶¶[0028 and 0041] and Fig. Fig. 2B).    
Re claim 3, Kobayashi discloses wherein the semiconductor device comprises two or more transistors ( Fig. 2B).
4.	Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Du in view of Yamazaki et al. (“Yamazaki”) US PG-Pub 2011/010332 
Du discloses in Figs. 2 and 3 a semiconductor device comprising: a transistor (221) comprising a first conductor (232), a second conductor (232), a third conductor (228) and an semiconductor (234) over a semiconductor substrate;  a first transistor element (221);  a second transistor (221); and a third transistor element (221).
Du does not teach an oxide semiconductor or a diode element. However, Yamazaki teaches (abstract) employing an oxide semiconductor. Yamazaki further teaches (¶[0073]) employing diode-connected transistor instead of a transistor.
 Hence, substituting Du transistors with Yamazaki’s diode-connected transistor would yield:
a first diode element (221);  a second diode element (221); and a third diode element (221), wherein charged charges in the transistor  move to the semiconductor substrate through the first diode element, the second  diode element, or the third diode element. 
It would have been obvious to have selected the transistor of the combined references for the diode-connected transistor of Yamazaki as a mere substitution of an art-recognized switching element suitable for the intended use. (MPEP §2144.07).
Re claim 2, substituting Du fourth transistor 221 with Yamazak’s diode-connected transistor would yield:
wherein the fourth diode element is electrically connected to the semiconductor substrate (¶¶[0028 and 0041] and Fig. Fig. 2B).    
5.	Claim(s) 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Du in view of Noda and Kobayashi.
Noda discloses a semiconductor device comprising a first transistor (221), a second transistor (221), a third transistor (221), and a fourth transistor (221) over a semiconductor substrate, wherein the fourth transistor comprises a first conductor (232), a second conductor (232), a third conductor (228), and a semiconductor, wherein the first conductor is electrically connected to the semiconductor substrate through the first transistor, wherein the second conductor is electrically connected to the  semiconductor substrate through the second transistor, and wherein the third  conductor is electrically connected to the semiconductor substrate through the  third transistor.
   Du does not teach an oxide semiconductor. However, Kobayashi teaches (¶[0005]) employing an oxide semiconductor substituting silicon-base material.
It would have been obvious to have selected the oxide semiconductor of Kobayashi for the silicon-base material of Du as a mere substitution of an art-recognized semiconductor material suitable for the intended use. (MPEP §2144.07).
Re claim 10,  Du fails to disclose diode element. However, Noda teaches (¶[0055]) employing diode-connected transistor instead of a transistor.
 Hence, substituting Du transistors with Noda’s diode-connected transistor would yield:
wherein the first transistor, the second transistor, and the third transistor function as diode elements.
It would have been obvious to have selected the transistor of the combined references for the diode-connected transistor of Noda as a mere substitution of an art-recognized switching element suitable for the intended use. (MPEP §2144.07).

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fontana et al. (US PG-Pub 2006/0145238) discloses an electronic device including a transistor and a plurality of diodes providing protective charge-dissipation pathways.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahmed Sefer whose telephone number is (571)272-1921.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED N SEFER/Primary Examiner, Art Unit 2893